



LifeVantage Corporation
2017 Long-Term Incentive Plan
(Adopted on December 6, 2016,
Effective on February 16, 2017 and
Amended on November 16, 2017 and January 19, 2018)


SECTION 1.
INTRODUCTION.

The Board adopted the LifeVantage Corporation 2017 Long-Term Incentive Plan on
the Adoption Date conditioned upon and subject to obtaining Company shareholder
approval. On November 16, 2017, the Board amended the Plan to add 675,000 Shares
to the reserve under the Plan and increase the maximum aggregate number of
Shares that may be issued under the Plan (and pursuant to the exercise of
Incentive Stock Options) from 1,125,000 to 1,800,000 Shares (the “2017
Amendment”). On January 19, 2018, the Board amended the Plan to decrease the
number of additional Shares to be added to the reserve under the Plan from
675,000 to 425,000 Shares, such that the maximum aggregate number of Shares that
may be issued under the Plan (and pursuant to the exercise of Incentive Stock
Options) shall be 1,550,000 Shares (the “2018 Amendment”). The 2018 Amendment is
conditioned upon and subject to obtaining Company shareholder approval in
accordance with Section 15(a).
The purposes of the Plan are to (i) attract and retain the services of persons
eligible to participate in the Plan; (ii) motivate Selected Employees, by means
of appropriate equity and performance based incentives, to achieve long-term
performance goals; (iii) provide equity and performance based incentive
compensation opportunities that are competitive with those of other similar
companies; and (iv) further align Participants' interests with those of the
Company's other shareholders and thereby promote the financial interests of the
Company and its affiliates and enhancement of shareholder return.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute Incentive Stock Options or Nonstatutory Stock
Options), Stock Appreciation Rights, Restricted Stock Grants, Stock Units and/or
Cash Awards, as well as any other form of equity award consistent with the terms
of the Plan.
Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or any related Award Agreement.
SECTION 2.
DEFINITIONS.

(a)“Adoption Date” means December 6, 2016.
(b)“Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity. For purposes of
determining an individual’s “Service,” this definition shall include any entity
other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.
(c)“Award” means any award, under this Plan, to a Selected Employee of an
Option, SAR, Restricted Stock Grant, Stock Unit or to a Covered Employee of any
Cash Award.
(d)“Award Agreement” means a Stock Option Agreement, a SAR Agreement, a
Restricted Stock Grant Agreement, a Stock Unit Agreement or such other agreement
evidencing an Award granted under the Plan.
(e)“Board” means the Board of Directors of the Company, as constituted from time
to time.





--------------------------------------------------------------------------------





(f)“Cash Award” means an award of a bonus opportunity, under this Plan, to a
Covered Employee that (i) is payable in cash, (ii) is not an Option, SAR,
Restricted Stock Grant or Stock Unit, (iii) is paid based on achievement of
Performance Goal(s) and (iv) may be intended to qualify as performance-based
compensation under Code Section 162(m).
(g)“Cashless Exercise” means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law and in accordance with any
procedures established by the Committee, an arrangement whereby payment of some
or all of the aggregate Exercise Price may be made all or in part by delivery of
an irrevocable direction to a securities broker to sell Shares and to deliver
all or part of the sale proceeds to the Company. Cashless Exercise may also be
utilized to satisfy an Option's tax withholding obligations as provided in
Section 14(b).
(h)“Cause” means, except as may otherwise be provided in a Participant’s
employment agreement or applicable Award Agreement (and in such case the
employment agreement or Award Agreement shall govern as to the definition of
Cause), (i) dishonesty or fraud, (ii) serious willful misconduct, (iii)
unauthorized use or disclosure of confidential information or trade secrets,
(iv) conviction or confession of a felony, or (v) any other act or omission by a
Participant that, in the opinion of the Company, could reasonably be expected to
adversely affect the Company’s or a Subsidiary’s or an Affiliate’s business,
financial condition, prospects and/or reputation. In each of the foregoing
subclauses (i) through (v), whether or not a “Cause” event has occurred will be
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of Participants who are Directors or
Officers or Section 16 Persons, the Board, each of whose determination shall be
final, conclusive and binding. A Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause, including, without limitation, violation of material Company policies or
breach of confidentiality or other restrictive covenants that may apply to the
Participant.
(i)“Change in Control” means, except as may otherwise be provided in a
Participant’s employment agreement or applicable Award Agreement (and in such
case the employment agreement or Award Agreement shall govern as to the
definition of Change in Control), the occurrence of any one or more of the
following: (i) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (ii) the sale of all or substantially
all of the Company's assets, (iii) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Shares by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Exchange Act), (iv) the dissolution or liquidation
of the Company, or (v) a contested election of directors, as a result of which
or in connection with which the persons who were directors of the Company before
such election or their nominees cease to constitute a majority of the Board.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transactions. In addition, if a
Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan or applicable Award
Agreement the transaction with respect to such Award must also constitute a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A.







--------------------------------------------------------------------------------





(j)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.
(k)“Committee” means a committee described in Section 3.
(l)“Common Stock” means the Company’s common stock, $0.001 par value per Share,
and any other securities into which such shares are changed, for which such
shares are exchanged or which may be issued in respect thereof.
(m)“Company” means LifeVantage Corporation, a Colorado corporation.
(n)“Consultant” means a consultant or adviser who provides bona fide services to
the Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee,
Director or Non-Employee Director and who qualifies as a consultant or adviser
under Instruction A.1.(a)(1) of Form S-8 under the Securities Act.
(o)“Covered Employees” means those individuals whose compensation is subject to
the deduction limitations of Code Section 162(m).
(p)“Director” means a member of the Board who is also an Employee.
(q)“Disability” means, except as may otherwise be provided in a Participant’s
employment agreement or applicable Award Agreement (and in such case the
employment agreement or Award Agreement shall govern as to the definition of
Disability), that the Participant is classified as disabled under a long-term
disability policy of the Company or, if no such policy applies, the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
(r)“Employee” means any individual who is a common-law employee of the Company,
or of a Parent, or of a Subsidiary or of an Affiliate.
(s)“Equity Award” means any Award other than a Cash Award.
(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u)“Exercise Price” means, in the case of an Option, the amount for which a
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value in determining the amount payable to a Participant
upon exercise of such SAR.
(v)“Fair Market Value” means the market price of a Share, determined by the
Committee as follows:
(i)If the Shares are traded on a stock exchange (such as the New York Stock
Exchange, NYSE MKT, the NASDAQ Global Market or NASDAQ Capital Market) at the
time of determination, then the Fair Market Value shall be equal to the regular
session closing price for such stock as reported by such exchange (or the
exchange or market with the greatest volume of trading in the Shares) on the
date of determination, or if there are no sales on such date, on the last date
preceding such date on which a closing price was reported;
(ii)If the Shares are traded on the OTC Bulletin Board at the time of
determination, then the Fair Market Value shall be equal to the last-sale price
reported by the OTC Bulletin Board for such date, or if there are no sales on
such date, on the last date preceding such date on which a sale was reported;
and





--------------------------------------------------------------------------------





(iii)If neither of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith using a reasonable
application of a reasonable valuation method as the Committee deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported by the applicable exchange or the OTC Bulletin
Board, as applicable, or a nationally recognized publisher of stock prices or
quotations (including an electronic on-line publication). Such determination
shall be conclusive and binding on all persons.
(w)“Fiscal Year” means the Company’s fiscal year.
(x)“Incentive Stock Option” or “ISO” means an incentive stock option described
in Code Section 422.
(y)“Net Exercise” means, to the extent that a Stock Option Agreement so provides
and as permitted by applicable law, an arrangement pursuant to which the number
of Shares issued to the Optionee in connection with the Optionee’s exercise of
the Option will be reduced by the Company’s retention of a portion of such
Shares. Upon such a net exercise of an Option, the Optionee will receive a net
number of Shares that is equal to (i) the number of Shares as to which the
Option is being exercised minus (ii) the quotient (rounded down to the nearest
whole number) of the aggregate Exercise Price of the Shares being exercised
divided by the Fair Market Value of a Share on the Option exercise date. The
number of Shares covered by clause (ii) will be retained by the Company and not
delivered to the Optionee. No fractional Shares will be created as a result of a
Net Exercise and the Optionee must contemporaneously pay for any portion of the
aggregate Exercise Price that is not covered by the Shares retained by the
Company under clause (ii). The number of Shares delivered to the Optionee may be
further reduced if Net Exercise is utilized under Section 14(b) to satisfy
applicable tax withholding obligations.
(z)“Non-Employee Director” means a member of the Board who is not an Employee.
(aa)“Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.
(ab)“Officer” means an individual who is an officer of the Company within the
meaning of Rule 16a-1(f) of the Exchange Act.
(ac)“Option” means an ISO or NSO granted under the Plan entitling the Optionee
to purchase a specified number of Shares, at such times and applying a specified
Exercise Price, as provided in the applicable Stock Option Agreement.
(ad)“Optionee” means an individual, estate or other entity that holds an Option.
(ae)“Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the Adoption
Date shall be considered a Parent commencing as of such date.
(af)“Participant” means an individual or estate or other entity that holds an
Award.
(ag)“Performance Goals” means one or more objective performance targets
established for a Participant which may be described in terms of Company-wide
objectives and/or objectives that are related to the performance of the
individual Participant or a Parent, Subsidiary, Affiliate, division, department
or function within the Company or entity in which the Participant is employed,
and such targets may be applied either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to





--------------------------------------------------------------------------------





a designated comparison group, in each case as specified by the Committee. Any
Performance Goals that are included in an Award in order to make such Award
qualify as performance-based compensation under Code Section 162(m) shall be
limited to one or more of the following target objectives: (i) operating income;
(ii) earnings before interest, taxes, depreciation and amortization, or EBITDA;
(iii) earnings; (iv) cash flow; (v) market share; (vi) sales or revenue,
including with respect to a particular product, business line, geography or
market; (vii) expenses; (viii) cost of goods sold; (ix) profit/loss or profit
margin; (x) working capital; (xi) return on equity or assets or investment;
(xii) earnings per share; (xiii) economic value added, or EVA; (xiv) stock price
including without limitation total shareholder return; (xv) price/earnings
ratio; (xvi) debt or debt-to-equity; (xvii) accounts receivable; (xviii)
writeoffs; (xix) cash; (xx) assets; (xxi) liquidity; (xxii) operations; (xxiii)
research or related milestones; (xxiv) business development; (xxv) intellectual
property (e.g., patents); (xxvi) product development; (xxvii) regulatory
activity; (xxviii) information technology; (xxix) financings; (xxx) product
quality control; (xxxi) management; (xxxii) human resources; (xxxiii) corporate
governance; (xxxiv) compliance program; (xxxv) legal matters; (xxxvi) internal
controls; (xxxvii) policies and procedures; (xxxviii) accounting and reporting;
(xxxix) strategic alliances, licensing and partnering; (xl) site, plant or
building development; (xli) corporate transactions including without limitation
mergers, acquisitions, divestitures and/or joint ventures; (xlii) customer
satisfaction; (xliii) capital expenditures and/or (xliv) Company advancement
milestones. Awards issued to individuals who are not Covered Employees (or which
are not intended to qualify as performance-based compensation under Code Section
162(m)) may take into account other (or no) factors.
(ah)“Performance Period” means any period of time as determined by the
Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.
(ai)“Plan” means this LifeVantage Corporation 2016 Long-Term Incentive Plan as
it may be amended from time to time.
(aj)“Prior Equity Compensation Plans” means the Company’s 2010 Long-Term
Incentive Plan (the “2010 Plan”), 2007 Long-Term Incentive Plan (as assumed from
Lifeline Therapeutics, Inc., a Colorado corporation) and its predecessor plans
and any other Company equity compensation plans.
(ak)“Re-Price” means that the Company has lowered or reduced the Exercise Price
of outstanding Options and/or outstanding SARs for any Participant(s) in a
manner described by SEC Regulation S-K Item 402(d)(2)(viii) (or as described in
any successor provision(s) or definition(s)).
(al)“Restricted Stock Grant” means Shares awarded under the Plan as provided in
Section 9.
(am)“Restricted Stock Grant Agreement” means the agreement described in Section
9 evidencing each Award of a Restricted Stock Grant.
(an)“SAR Agreement” means the agreement described in Section 8 evidencing each
Award of a Stock Appreciation Right.
(ao)“SEC” means the Securities and Exchange Commission.
(ap)“Section 16 Persons” means those officers, directors or other persons who
are subject to Section 16 of the Exchange Act.
(aq)“Securities Act” means the Securities Act of 1933, as amended.
(ar)“Selected Employee” means an Employee, Consultant, Director, or Non-Employee
Director who has been selected by the Committee to receive an Award under the
Plan.





--------------------------------------------------------------------------------





(as)“Separation From Service” means a Participant’s separation from service with
the Company within the meaning provided to such term under Code Section 409A.
(at)“Service” means service as an Employee, Director, Non-Employee Director or
Consultant. Service will be deemed terminated as soon as the entity to which
Service is being provided is no longer either (i) the Company, (ii) a Parent,
(iii) a Subsidiary or (iv) an Affiliate. A Participant’s Service does not
terminate if he or she is a common-law employee with respect to the Company, a
Parent, a Subsidiary or an Affiliate and goes on a bona fide leave of absence
that was approved by the Company in writing and the terms of the leave provide
for continued service crediting, or when continued service crediting is required
by applicable law. However, for purposes of determining whether an Option is
entitled to continuing ISO status, a common-law employee’s Service will be
treated as terminating ninety (90) days after such Employee went on leave,
unless such Employee’s right to return to active work is guaranteed by law or by
a contract. Service terminates in any event when the approved leave ends, unless
such Employee immediately returns to active work. The Committee determines which
leaves count toward Service, and when Service commences and terminates for all
purposes under the Plan. For avoidance of doubt, a Participant’s Service shall
not be deemed terminated if the Committee determines that (i) a transition of
employment to service with a partnership, joint venture or corporation not
meeting the requirements of a Subsidiary in which the Company or a Subsidiary is
a party is not considered a termination of Service, (ii) the Participant
transfers between service as an Employee and service as a Consultant or other
personal service provider (or vice versa), or (iii) the Participant transfers
between service as an Employee and that of a Non-Employee Director (or vice
versa). The Committee may determine whether any company transaction, such as a
sale or spin-off of a division or subsidiary that employs a Participant, shall
be deemed to result in termination of Service for purposes of any affected
Awards, and the Committee’s decision shall be final and binding.
(au)“Share” means one share of Common Stock.
(av)“Shareholder Approval Date” means the date that the Company’s shareholders
approve this Plan provided that such approval must occur on or before the first
anniversary of the Adoption Date.
(aw)“Specified Employee” means a Participant who is considered a “specified
employee” within the meaning provided to such term under Code Section 409A.
(ax)“Stock Appreciation Right” or “SAR” means a stock appreciation right awarded
under the Plan which provides the holder with a right to potentially receive, in
cash and/or Shares, value with respect to a specific number of Shares, as
provided in Section 8.
(ay)“Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option.
(az)“Stock Unit” means a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan and as provided in Section 10.
(ba)“Stock Unit Agreement” means the agreement described in Section 10
evidencing each Award of Stock Units.
(bb)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the Adoption Date shall be considered a Subsidiary
commencing as of such date.
(bc)“Termination Date” means the date on which a Participant’s Service
terminates as determined by the Committee.





--------------------------------------------------------------------------------





(bd)“10-Percent Shareholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.
SECTION 3.
ADMINISTRATION.

(a)Committee Composition. A Committee appointed by the Board shall administer
the Plan. Unless the Board provides otherwise, the Board’s Compensation
Committee (or a comparable committee of the Board) shall be the Committee. The
Board may also at any time terminate the functions of the Committee and reassume
all powers and authority previously delegated to the Committee.
To the extent required, the Committee shall have membership composition which
enables (i) Awards to Section 16 Persons to qualify as exempt from liability
under Section 16(b) of the Exchange Act and (ii) Awards to Covered Employees to
be able to qualify as performance-based compensation as provided under Code
Section 162(m) (to the extent such Awards are intended to qualify as
performance-based compensation).
The Board may also appoint one or more separate committees of the Board, each
composed of directors of the Company who need not qualify under Rule 16b-3 of
the Exchange Act or Code Section 162(m), that may administer the Plan with
respect to Selected Employees who are not Section 16 Persons or Covered
Employees, respectively, may grant Awards under the Plan to such Selected
Employees and may determine all terms of such Awards. To the extent permitted by
applicable law, the Board may also appoint a committee, composed of one or more
Officers, that may authorize Awards to Employees (who are not Section 16 Persons
or Covered Employees) within parameters specified by the Board and consistent
with any limitations imposed by applicable law.
The Committee shall comply with rules and regulations applicable to it,
including under the rules of any exchange on which the Shares are traded.
Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to all Awards granted to Non-Employee
Directors.
(b)Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include without limitation:
(i)determining Selected Employees who are to receive Awards under the Plan;
(ii)determining the type, number, vesting requirements, Performance Goals (if
any) and their degree of satisfaction, and other features and conditions of such
Awards and amending such Awards;
(iii)correcting any defect, supplying any omission, or reconciling or clarifying
any inconsistency in the Plan or any Award Agreement;
(iv)accelerating the vesting, or extending the post-termination exercise term,
or waiving restrictions, of Awards at any time and under such terms and
conditions as it deems appropriate;
(v)interpreting the Plan and any Award Agreements;
(vi)making all other decisions relating to the operation of the Plan; and
(vii)adopting such plans or subplans as may be deemed necessary or appropriate
to provide for the participation by non-U.S. employees of the Company and its
Subsidiaries and Affiliates, which plans and/or subplans shall be attached
hereto as appendices.





--------------------------------------------------------------------------------





The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be
final, conclusive and binding on all persons. The Committee’s decisions and
determinations need not be uniform and may be made selectively among
Participants in the Committee’s sole discretion. The Committee’s decisions and
determinations will be afforded the maximum deference provided by applicable
law.
(c)Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, or any persons (including without
limitation Employees and Officers) who are delegated by the Board or Committee
to perform oversight or administrative functions in connection with the Plan,
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, by contract, as a matter of law, or otherwise, or under any power
that the Company may have to indemnify them or hold them harmless.
SECTION 4.
GENERAL.

(a)General Eligibility. Only Employees, Consultants, Directors and Non-Employee
Directors shall be eligible for designation as Selected Employees by the
Committee.
(b)Incentive Stock Options. Only Selected Employees who are common-law employees
of the Company, a Parent or a Subsidiary shall be eligible for the grant of
ISOs. In addition, a Selected Employee who is a 10-Percent Shareholder shall not
be eligible for the grant of an ISO unless the requirements set forth in Section
422(c)(5) of the Code are satisfied. If and to the extent that any Shares are
issued under a portion of any Option that exceeds the $100,000 limitation of
Section 422 of the Code, such Shares shall not be treated as issued under an ISO
notwithstanding any designation otherwise. Certain decisions, amendments,
interpretations and actions by the Committee and certain actions by a
Participant may cause an Option to cease to qualify as an ISO pursuant to the
Code and by accepting an Option the Participant agrees in advance to such
disqualifying action.
(c)Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such Company policies, rights of repurchase, rights of first refusal
and other transfer restrictions as the Committee may determine. Such
restrictions shall apply in addition to any restrictions that may apply to
holders of Shares generally and shall also comply to the extent necessary with
applicable law. In no event shall the Company be required to issue fractional
Shares under this Plan.
(d)Beneficiaries. A Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company. A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant’s death. If no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate.
(e)Performance Goals. The Committee may, in its discretion, include Performance
Goals or other performance objectives in any Award. If Performance Goals are
included in Awards to Covered Employees in order to enable such Awards to
qualify as performance-based compensation under Code Section 1





--------------------------------------------------------------------------------





62(m), then such Awards will be subject to the achievement of such Performance
Goals that will be established and administered pursuant to the requirements of
Code Section 162(m) and as described in this Section 4(e). If an Award is
intended to qualify as performance-based compensation under Code Section 162(m)
and to the extent required by Code Section 162(m), the Committee shall certify
in writing the degree to which the Performance Goals have been satisfied before
any Shares underlying an Award or any Award payments are released to a Covered
Employee with respect to a Performance Period. Without limitation, the approved
minutes of a Committee meeting shall constitute such written certification. With
respect to Awards that are intended to qualify as performance-based compensation
under Code Section 162(m), the Committee may adjust the evaluation of
performance under a Performance Goal (to the extent permitted by Code Section
162(m)) to remove the effects of certain events including without limitation the
following:
(i)asset write-downs or discontinued operations,
(ii)litigation or claim judgments or settlements,
(iii)material changes in or provisions under tax law, accounting principles or
other such laws or provisions affecting reported results,
(iv)reorganizations or restructuring programs or divestitures or acquisitions,
and/or
(v)extraordinary non-recurring items as described in applicable accounting
principles and/or items of gain, loss or expense determined to be extraordinary
or unusual in nature or infrequent in occurrence.
Notwithstanding satisfaction of any completion of any Performance Goal, to the
extent specified at the time of grant of an Award, the number of Shares,
Options, SARs, Stock Units or other benefits granted, issued, retainable and/or
vested under an Award on account of satisfaction of such Performance Goals may
be reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine. Awards with Performance Goals
or performance objectives (if any) that are granted to Selected Employees who
are not Covered Employees or any Awards to Covered Employees which are not
intended to qualify as performance-based compensation under Code Section 162(m)
need not comply with the requirements of Code Section 162(m).
(f)No Rights as a Shareholder. A Participant, or a transferee of a Participant,
shall have no rights as a shareholder (including without limitation voting
rights or dividend or distribution rights) with respect to any Common Stock
covered by an Award until such person becomes entitled to receive such Common
Stock, has satisfied any applicable withholding or tax obligations relating to
the Award and the Common Stock has been issued to the Participant. No adjustment
shall be made for cash or stock dividends or other rights for which the record
date is prior to the date when such Common Stock is issued, except as expressly
provided in Section 11. For the avoidance of doubt, no Award shall allow for the
payment of dividends with respect to any portion of the Award that does not vest
or as to which applicable vesting or performance conditions are not satisfied.
(g)Termination of Service. Unless the applicable Award Agreement or employment
agreement provides otherwise (and in such case, the Award or employment
agreement shall govern as to the consequences of a termination of Service for
such Awards), the following rules shall govern the vesting, exercisability and
term of outstanding Awards held by a Participant in the event of termination of
such Participant’s Service (in all cases subject to the term of the Option or
SAR as applicable):
(i)if the Service of a Participant is terminated for Cause, then all of the
Participant’s Options, SARs, unvested portions of Stock Units and unvested
portions of Restricted Stock Grants shall terminate and be forfeited immediately
without consideration as of the Termination Date (except





--------------------------------------------------------------------------------





for repayment of any amounts the Participant had previously paid to the Company
to acquire Shares underlying the forfeited Awards);
(ii)if the Service of Participant is terminated for any reason other than for
Cause and other due to the Participant’s death or Disability, then the vested
portion of the Participant’s then-outstanding Options/SARs may be exercised by
such Participant or his or her personal representative within three months after
the Termination Date and all unvested portions of the Participant’s outstanding
Awards shall be forfeited without consideration as of the Termination Date
(except for repayment of any amounts the Participant had previously paid to the
Company to acquire Shares underlying the forfeited Awards); or
(iii)if the Service of a Participant is terminated due to the Participant’s
death or Disability, the vested portion of the Participant’s then outstanding
Options/SARs may be exercised within twelve months after the Termination Date
and all unvested portions of any outstanding Awards shall be forfeited without
consideration as of the Termination Date (except for repayment of any amounts
the Participant had previously paid to the Company to acquire Shares underlying
the forfeited Awards).
(h)Code Section 409A. Notwithstanding anything in the Plan to the contrary, the
Plan and Awards granted hereunder are intended to comply with the requirements
of Code Section 409A and shall be interpreted in a manner consistent with such
intention. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Code Section 409A and the Treasury Regulations and other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements, provided that no such action shall
adversely affect any outstanding Award without the consent of the affected
Participant. Each payment to a Participant made pursuant to this Plan shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A. Notwithstanding the foregoing or anything elsewhere in the
Plan or an Award Agreement to the contrary, if upon a Participant’s Separation
From Service he/she is then a Specified Employee, then solely to the extent
necessary to comply with Code Section 409A and avoid the imposition of taxes
under Code Section 409A, the Company shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such Separation From Service under this Plan
until the earlier of (i) the first business day of the seventh month following
the Participant’s Separation From Service, or (ii) ten (10) days after the
Company receives written confirmation of the Participant’s death. Any such
delayed payments shall be made without interest. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Code Section 409A or for any damages for failing to
comply with Code Section 409A.
(i)Suspension or Termination of Awards. If at any time (including after a notice
of exercise has been delivered) the Committee (or the Board), reasonably
believes that a Participant has committed an act of Cause (which includes a
failure to act), the Committee (or Board) may suspend the Participant’s right to
exercise any Option or SAR (or payment of a Cash Award or vesting of Restricted
Stock Grants or Stock Units) pending a determination of whether there was in
fact an act of Cause. If the Committee (or the Board) determines a Participant
has committed an act of Cause, neither the Participant nor his or her estate
shall be entitled to exercise any outstanding Option or SAR whatsoever and all
of Participant’s outstanding Awards shall then terminate without consideration.
Any determination by the Committee (or the Board) with respect to the foregoing
shall be final, conclusive and binding on all interested parties.
(j)Electronic Communications. Subject to compliance with applicable law and/or
regulations, an Award Agreement or other documentation or notices relating to
the Plan and/or Awards may be communicated to Participants by electronic media.





--------------------------------------------------------------------------------





(k)Unfunded Plan. Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Participants
who are granted Awards under this Plan, any such accounts will be used merely as
a bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Committee be deemed to be a trustee of stock or cash to be awarded under the
Plan.
(l)Liability of Company. The Company (or members of the Board or Committee)
shall not be liable to a Participant or other persons as to: (a) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (b) any unexpected or adverse tax consequence or any tax
consequence expected, but not realized, by any Participant or other person due
to the grant, receipt, exercise or settlement of any Award granted hereunder.
(m)Reformation. In the event any provision of this Plan shall be held illegal or
invalid for any reason, such provisions will be reformed by the Board if
possible and to the extent needed in order to be held legal and valid. If it is
not possible to reform the illegal or invalid provisions then the illegality or
invalidity shall not affect the remaining parts of this Plan, and this Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.
(n)Re-Pricing of Options or SARs. Notwithstanding anything to the contrary,
outstanding Options or SARs may not be Re-Priced without the approval of Company
shareholders.
(o)Successor Provision. Any reference to a statute, rule or regulation, or to a
section of a statute, rule or regulation, is a reference to that statute, rule,
regulation, or section as amended from time to time, both before and after the
Adoption Date and including any successor provisions.
(p)Governing Law. This Plan and all Awards shall be construed in accordance with
and governed by the laws of the State of Utah but without regard to its conflict
of law provisions. The Committee may provide that any dispute as to any Award
shall be presented and determined in such forum as the Committee may specify,
including through binding arbitration. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Utah to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
(q)Minimum Vesting Requirement. No Award granted on or after July 1, 2018 shall
vest, become exercisable or be settled on a date that is earlier than the first
anniversary of the grant date of the Award; provided however that this minimum
vesting and exercisability requirement shall not apply (i) to up to 5% of the
aggregate number of shares reserved for issuance hereunder, (ii) if Section 12
applies, or (iii) with respect to an Award held by a Participant whose Service
terminates as a result of his or her death or disability.
SECTION 5.
SHARES SUBJECT TO PLAN AND SHARE LIMITS.

(a)Basic Limitations. The Common Stock issuable under the Plan shall be
authorized but unissued Shares or treasury Shares. Subject to adjustment as
provided in Section 11, the maximum aggregate number of Shares that may be
issued under the Plan shall not exceed the sum of (i) 1,075,000 Shares, (ii) the
number of Shares reserved under the 2010 Plan that are not issued or subject to
outstanding awards under the 2010 Plan on the Shareholder Approval Date, (iii)
any Shares subject to outstanding options or other awards under the 2010 Plan on
the Shareholder Approval Date that subsequently expire or lapse unexercised and
Shares issued pursuant to awards granted under the 2010 Plan that are
outstanding on the Shareholder Approval Date and that are subsequently forfeited
to or repurchased by the Company, and (iv) the additional Shares described in
Section 5(b); provided, however, that no more than 475,000 Shares, in the
aggregate, s





--------------------------------------------------------------------------------





hall be added to the Plan pursuant to clauses (ii) and (iii). No more than
1,550,000 Shares plus the additional Shares described in Section 5(b) may be
issued under the Plan upon the exercise of ISOs.
(b)Share Re-Use. If Equity Awards are forfeited or are terminated for any reason
other than being exercised, then the Shares underlying such Equity Awards shall
again become available for Equity Awards under the Plan. If SARs are exercised
or Stock Units are settled in Shares, then only the number of Shares (if any)
actually issued in settlement of such SARs or Stock Units shall reduce the
number of Shares available under the Share limits stated in Section 5(a) and the
balance shall again become available for Equity Awards under the Plan. If a
Participant pays the Exercise Price by Net Exercise or by surrendering
previously owned Shares (or by stock attestation) and/or, as permitted by the
Committee, pays any withholding tax obligation with respect to an Equity Award
by electing to have Shares withheld or surrendering previously owned Shares (or
by stock attestation), the surrendered Shares and the Shares withheld to pay
taxes shall be available for issuance under the Plan and shall not count toward
the Share limits set forth in Section 5(a). Any Shares that are delivered and
any Equity Awards that are granted by, or become obligations of, the Company, as
a result of the assumption by the Company of, or in substitution for,
outstanding awards previously granted by another entity (as provided in Sections
6(e), 8(f), 9(e) or 10(e)) shall not be counted against the Share limits
specified in Sections 5(a) and 5(d).
(c)Dividend Equivalents. Any dividend equivalents distributed under the Plan
shall not be applied against the number of Shares available for Equity Awards.
(d)Code Section 162(m) Limits. For so long as: (x) the Company is a “publicly
held corporation” within the meaning of Code Section 162(m) and (y) the
deduction limitations of Code Section 162(m) are applicable to Awards granted to
the Company’s Covered Employees under this Plan, then the limits specified below
in this Section 5(d) shall be applicable to Awards issued under the Plan.
(i)Limits on Options. No Selected Employee shall receive Options to purchase
Shares during any Fiscal Year that in the aggregate cover in excess of 300,000
Shares.
(ii)Limits on SARs. No Selected Employee shall receive Awards of SARs during any
Fiscal Year that in the aggregate cover in excess of 300,000 Shares.
(iii)Limits on Restricted Stock Grants. No Selected Employee shall receive
Restricted Stock Grants during any Fiscal Year that in the aggregate cover in
excess of 300,000 Shares.
(iv)Limits on Stock Units. No Selected Employee shall receive Stock Units during
any Fiscal Year that in the aggregate cover in excess of 300,000 Shares.
(v)Limit on Total Amount of All Equity Awards. Notwithstanding anything to the
contrary contained herein, no Selected Employee shall receive Equity Awards
during any Fiscal Year in excess of the aggregate amount of 600,000 Shares,
whether such Equity Awards are in the form of Options, SARs, Restricted Stock
Grants and/or Stock Units.
(vi)Increased Limits for First Year of Employment. The numerical limits
expressed in the foregoing subparts (i) through (iv) shall in each case be
increased to 600,000 Shares with respect to Equity Awards granted to a Selected
Employee during the Fiscal Year of the Selected Employee’s commencement of
employment with the Company or during the first Fiscal Year that the Selected
Employee becomes a Covered Employee.
(vii)Dollar Limit for Cash Awards. The maximum aggregate value of Cash Awards
that may be received by any one Selected Employee with respect to any individual
Fiscal Year is $5,000,000.
SECTION 6.
TERMS AND CONDITIONS OF OPTIONS.






--------------------------------------------------------------------------------





(a)Stock Option Agreement. Each Award of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan (including without limitation any Performance Goals). The provisions of
the various Stock Option Agreements entered into under the Plan need not be
identical. The Stock Option Agreement shall also specify whether the Option is
an ISO and if not specified then the Option shall be an NSO.
(b)Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and is subject to adjustment of such
number in accordance with Section 11.
(c)Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. Except with respect to
outstanding stock options being assumed or Options being granted in exchange for
cancellation of outstanding options granted by another issuer as provided under
Section 6(e), the Exercise Price of an Option shall not be less than 100% of the
Fair Market Value (110% for ISO Awards to 10-Percent Shareholders) on the date
of Award.
(d)Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become vested and/or
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an Option shall in no event exceed ten years
from the date of Award (and may be for a shorter period of time than ten years).
No Option can be exercised after the expiration date specified in the applicable
Stock Option Agreement. A Stock Option Agreement may provide for accelerated
vesting in the event of the Participant’s death, or Disability or other events.
Notwithstanding the previous sentence, an ISO that is granted to a 10-Percent
Shareholder shall have a maximum term of five years. Notwithstanding any other
provision of the Plan, no Option can be exercised after the expiration date
provided in the applicable Stock Option Agreement. In no event shall the Company
be required to issue fractional Shares upon the exercise of an Option and the
Committee may specify a minimum number of Shares that must be purchased in any
one Option exercise.
(e)Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding Options or may accept the
cancellation of outstanding stock options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price. For
avoidance of doubt, the Committee may not Re-Price outstanding Options without
approval from the Company's shareholders. No modification of an Option shall,
without the consent of the Optionee, impair his or her rights or increase his or
her obligations under such Option.
(f)Assignment or Transfer of Options. Except as otherwise provided in the
applicable Stock Option Agreement and then only to the extent permitted by
applicable law, no Option shall be transferable by the Optionee other than by
will or by the laws of descent and distribution. Except as otherwise provided in
the applicable Stock Option Agreement, an Option may be exercised during the
lifetime of the Optionee only by Optionee or by the guardian or legal
representative of the Optionee. No Option or interest therein may be assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.
SECTION 7.
PAYMENT FOR OPTION SHARES.

(a)General Rule. The entire Exercise Price of Shares issued upon exercise of
Options shall be payable in cash at the time when such Shares are purchased by
the Optionee, except as follows and if so provided for in an applicable Stock
Option Agreement:





--------------------------------------------------------------------------------





(i)In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7.
(ii)In the case of an NSO granted under the Plan, the Committee may, in its
discretion at any time, accept payment in any form(s) described in this Section
7.
(b)Surrender of Stock. To the extent that the Committee makes this Section 7(b)
applicable to an Option in a Stock Option Agreement, payment for all or a part
of the Exercise Price may be made with Shares which have already been owned by
the Optionee for such duration as shall be specified by the Committee. Such
Shares shall be valued at their Fair Market Value on the date when the new
Shares are purchased under the Plan.
(c)Cashless Exercise. To the extent that the Committee makes this Section 7(c)
applicable to an Option in a Stock Option Agreement, payment for all or a part
of the Exercise Price may be made through Cashless Exercise.
(d)Net Exercise. To the extent that the Committee makes this Section 7(d)
applicable to an Option in a Stock Option Agreement, payment for all or a part
of the Exercise Price may be made through Net Exercise.
(e)Other Forms of Payment. To the extent that the Committee makes this Section
7(e) applicable to an Option in a Stock Option Agreement, payment may be made in
any other form that is consistent with applicable laws, regulations and rules
and approved by the Committee.
SECTION 8.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

(a)SAR Agreement. Each Award of a SAR under the Plan shall be evidenced by a SAR
Agreement between the Participant and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan (including without limitation any Performance
Goals). A SAR Agreement may provide for a maximum limit on the amount of any
payout notwithstanding the Fair Market Value on the date of exercise of the SAR.
The provisions of the various SAR Agreements entered into under the Plan need
not be identical.
(b)Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and is subject to adjustment of such number in accordance
with Section 11.
(c)Exercise Price. Each SAR Agreement shall specify the Exercise Price. Except
with respect to outstanding stock appreciation rights being assumed or SARs
being granted in exchange for cancellation of outstanding stock appreciation
rights granted by another issuer as provided under Section 8(f), the Exercise
Price of a SAR shall not be less than 100% of the Fair Market Value on the date
of Award.
(d)Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR which shall not exceed ten years from the date
of Award. No SAR can be exercised after the expiration date specified in the
applicable SAR Agreement. A SAR Agreement may provide for accelerated
exercisability in the event of the Participant’s death, or Disability or other
events and may provide for expiration prior to the end of its term in the event
of the termination of the Participant’s Service. A SAR may be included in an ISO
only at the time of Award but may be included in an NSO at the time of Award or
at any subsequent time, but not later than six months before the expiration of
such NSO. A SAR granted under the Plan may provide that it will be exercisable
only in the event of a Change in Control.
(e)Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or





--------------------------------------------------------------------------------





surrendered, then such SAR may automatically be deemed to be exercised as of
such date with respect to such portion to the extent so provided in the
applicable SAR agreement. Upon exercise of a SAR, the Participant (or any person
having the right to exercise the SAR after the Participant’s death) shall
receive from the Company (i) Shares, (ii) cash or (iii) any combination of
Shares and cash, as the Committee shall determine. The amount of cash and/or the
Fair Market Value of Shares received upon exercise of SARs shall, in the
aggregate, be equal to the amount by which the Fair Market Value (on the date of
surrender) of the Shares subject to the SARs exceeds the Exercise Price of the
Shares.
(f)Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (including stock appreciation rights granted by
another issuer) in return for the grant of new SARs for the same or a different
number of Shares and at the same or a different Exercise Price. For avoidance of
doubt, the Committee may not Re-Price outstanding SARs without approval from the
Company's shareholders. No modification of a SAR shall, without the consent of
the Participant, impair his or her rights or increase his or her obligations
under such SAR.
(g)Assignment or Transfer of SARs. Except as otherwise provided in the
applicable SAR Agreement and then only to the extent permitted by applicable
law, no SAR shall be transferable by the Participant other than by will or by
the laws of descent and distribution. Except as otherwise provided in the
applicable SAR Agreement, a SAR may be exercised during the lifetime of the
Participant only by the Participant or by the guardian or legal representative
of the Participant. No SAR or interest therein may be assigned, pledged or
hypothecated by the Participant during his or her lifetime, whether by operation
of law or otherwise, or be made subject to execution, attachment or similar
process.
SECTION 9.
TERMS AND CONDITIONS FOR RESTRICTED STOCK GRANTS.

(a)Restricted Stock Grant Agreement. Each Restricted Stock Grant awarded under
the Plan shall be evidenced by a Restricted Stock Grant Agreement between the
Participant and the Company. Each Restricted Stock Grant shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions that are not inconsistent with the Plan (including without
limitation any Performance Goals). The provisions of the Restricted Stock Grant
Agreements entered into under the Plan need not be identical.
(b)Number of Shares and Payment. Each Restricted Stock Grant Agreement shall
specify the number of Shares to which the Restricted Stock Grant pertains and is
subject to adjustment of such number in accordance with Section 11. Restricted
Stock Grants may be issued with or without cash consideration under the Plan.
(c)Vesting Conditions. Each Restricted Stock Grant may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Grant Agreement. A Restricted
Stock Grant Agreement may provide for accelerated vesting in the event of the
Participant’s death, or Disability or other events.
(d)Voting and Dividend Rights. The holder of a Restricted Stock Grant
(irrespective of whether the Shares subject to the Restricted Stock Grant are
vested or unvested) awarded under the Plan shall have the same voting, dividend
and other rights as the Company's other shareholders; provided however that any
dividends attributed to Shares that are unvested (whether such dividends are in
the form of cash or Shares) shall be subject to the same vesting conditions and
restrictions as the Restricted Stock Grant with respect to which the dividends
relate; and provided further that this sentence is subject to the final sentence
of Section 4(f). Such additional Shares issued as dividends that are subject to
the Restricted Stock Grant shall not reduce the number of Shares available for
issuance under Section 5.





--------------------------------------------------------------------------------





(e)Modification or Assumption of Restricted Stock Grants. Within the limitations
of the Plan, the Committee may modify or assume outstanding Restricted Stock
Grants or may accept the cancellation of outstanding Restricted Stock Grants
(including stock granted by another issuer) in return for the grant of new
Restricted Stock Grants for the same or a different number of Shares. No
modification of a Restricted Stock Grant shall, without the consent of the
Participant, impair his or her rights or increase his or her obligations under
such Restricted Stock Grant.
(f)Assignment or Transfer of Restricted Stock Grants. Except as provided in
Section 14, or in a Restricted Stock Grant Agreement, or as required by
applicable law, a Restricted Stock Grant awarded under the Plan shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor's process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Section 9(f) shall be void.
However, this Section 9(f) shall not preclude a Participant from designating a
beneficiary pursuant to Section 4(d) nor shall it preclude a transfer of
Restricted Stock Grant Awards by will or pursuant to Section 4(d).
SECTION 10.
TERMS AND CONDITIONS OF STOCK UNITS.

(a)Stock Unit Agreement. Each Award of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the Participant and the Company.
Such Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan (including
without limitation any Performance Goals). The provisions of the various Stock
Unit Agreements entered into under the Plan need not be identical.
(b)Number of Shares and Payment. Each Stock Unit Agreement shall specify the
number of Shares to which the Stock Unit Grant pertains and is subject to
adjustment of such number in accordance with Section 11. To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.
(c)Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death, or
Disability or other events.
(d)Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash or Common Stock dividends paid on one Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Shares, or in a combination of both. Prior to vesting of the Stock Units, any
dividend equivalents accrued on such unvested Stock Units shall be subject to
the same vesting conditions and restrictions as the Stock Units to which they
attach, provided that this sentence is subject to the final sentence of Section
4(f).
(e)Modification or Assumption of Stock Units. Within the limitations of the
Plan, the Committee may modify or assume outstanding Stock Units or may accept
the cancellation of outstanding Stock Units (including stock units granted by
another issuer) in return for the grant of new Stock Units for the same or a
different number of Shares. No modification of a Stock Unit shall, without the
consent of the Participant, impair his or her rights or increase his or her
obligations under such Stock Unit.
(f)Assignment or Transfer of Stock Units. Except as provided in Section 14, or
in a Stock Unit Agreement, or as required by applicable law, Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily





--------------------------------------------------------------------------------





or by operation of law. Any act in violation of this Section 10(f) shall be
void. However, this Section 10(f) shall not preclude a Participant from
designating a beneficiary pursuant to Section 4(d) nor shall it preclude a
transfer of Stock Units pursuant to Section 4(d).
(g)Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award. Methods of converting Stock Units into cash may include (without
limitation) a method based on the average Fair Market Value of Shares over a
series of trading days. Except as otherwise provided in a Stock Unit Agreement
or a timely completed deferral election, vested Stock Units shall be settled
within thirty days after vesting. The distribution may occur or commence when
all vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred, in accordance with applicable law, to a later
specified date. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Section 11.
(h)Creditors' Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.
SECTION 11.
ADJUSTMENTS.

(a)Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a stock split, a
reverse stock split, a reclassification or other distribution of the Shares
without the receipt of consideration by the Company, of or on the Common Stock,
a recapitalization, a combination, a spin-off or a similar occurrence, the
Committee shall make equitable and proportionate adjustments to:
(i)the number and kind of securities available for Equity Awards (and which can
be issued as ISOs) under Section 5;
(ii)the Share limits on Equity Awards issued under the Plan that are intended to
qualify as performance-based compensation under Code Section 162(m) under
Section 5(d);
(iii)the number and kind of securities covered by each outstanding Equity Award;
(iv)the Exercise Price under each outstanding SAR and Option, and the repurchase
price, if any, applicable to the unvested portion of Restricted Stock Grants;
and
(v)the number and kind of outstanding securities issued under the Plan.
(b)Participant Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.
If by reason of an adjustment pursuant to this Section 11, a Participant’s
Equity Award covers additional or different shares of stock or securities, then
such additional or different shares and the Equity Award in respect thereof
shall be subject to all of the terms, conditions and restrictions which were
applicable to the Equity Award and the Shares subject to the Equity Award prior
to such adjustment.
(c)Fractional Shares. Any adjustment of Shares pursuant to this Section 11 shall
be rounded down to the nearest whole number of Shares. Under no circumstances
shall the Company be required to a





--------------------------------------------------------------------------------





uthorize or issue fractional shares. To the extent permitted by applicable law,
no consideration shall be provided as a result of any fractional shares not
being issued or authorized.
SECTION 12.
EFFECT OF A CHANGE IN CONTROL.

(a)Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, that subject to the consummation of the merger or other
reorganization, for the assumption (or substitution) of outstanding Awards by
the surviving corporation or its parent, for their continuation by the Company
(if the Company is a surviving corporation), for accelerated vesting and/or for
their cancellation with or without consideration, in all cases without the
consent of the Participant.
(b)Acceleration. Except as otherwise provided in the applicable Award Agreement
(and in such case the applicable Award Agreement shall govern), in the event
that a Change in Control occurs and there is no assumption, substitution or
continuation of Awards pursuant to Section 12(a), the Committee may in its
discretion provide that all Awards shall vest and become exercisable as of
immediately before such Change in Control. For avoidance of doubt,
“substitution” includes, without limitation, an Award being replaced by a cash
award that provides an equivalent intrinsic value (wherein for Equity Awards
intrinsic value equals the difference between the market value of a Share and
any per Share exercise price).
SECTION 13.
LIMITATIONS ON RIGHTS.

(a)Retention Rights. Neither the Plan nor any Award granted under the Plan shall
be deemed to give any individual a right to remain in Service as an Employee,
Consultant, Director or Non-Employee Director or to receive any other Awards
under the Plan. The Company and its Parents and Subsidiaries and Affiliates
reserve the right to terminate the Service of any person at any time, and for
any reason, subject to applicable laws, the Company’s Articles of Incorporation
and Bylaws and a written employment agreement (if any).
(b)Regulatory Requirements. Any other provision of the Plan notwithstanding, the
obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Equity Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.
(c)Dissolution. To the extent not previously exercised or settled, Options,
SARs, unvested Stock Units and unvested Restricted Stock Grants shall terminate
immediately prior to the dissolution or liquidation of the Company and shall be
forfeited to the Company.
(d)Clawback Policy. The Company may (i) cause the cancellation of any Award,
(ii) require reimbursement of any Award by a Participant and (iii) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with Company policies and/or applicable law
(each, a “Clawback Policy”). In addition, a Participant may be required to repay
to the Company certain previously paid compensation, whether provided under this
Plan or an Award Agreement or otherwise, in accordance with the Clawback Policy.
SECTION 14.
TAXES.

(a)General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company s





--------------------------------------------------------------------------------





hall not be required to issue any Shares or make any cash payment under the Plan
until such obligations are satisfied.
(b)Share Withholding. The Committee in its discretion may permit or require a
Participant to satisfy all or part of his or her withholding or income tax
obligations by having the Company withhold all or a portion of any Shares that
otherwise would be issued to him or her or by surrendering all or a portion of
any Shares that he or she previously acquired (or by stock attestation). Such
Shares shall be valued based on the value of the actual trade or, if there is
none, the Fair Market Value as of the previous day.
Any payment of taxes by assigning Shares to the Company may be subject to
restrictions, including, but not limited to, any restrictions required by rules
of the SEC. The Committee may also, in its discretion, permit or require a
Participant to satisfy withholding or income tax obligations (up to the maximum
amount permitted by applicable law) related to an Equity Award through a sale of
Shares underlying the Equity Award or, in the case of Options, through Net
Exercise or Cashless Exercise.
SECTION 15.
DURATION AND AMENDMENTS.

(a)Term of the Plan. The Plan was originally effective on the Adoption Date and
was amended on November 16, 2017 and January 19, 2018. The 2018 Amendment is
conditioned upon and subject to the approval of the Company’s shareholders
before January 19, 2019. If the Company’s shareholders do not approve the 2018
Amendment before January 19, 2019, then the 2018 Amendment shall not be
effective and the Plan as in effect before the 2017 Amendment and 2018 Amendment
shall remain in effect and in such case no Shares in excess of 1,125,000 may be
issued under the Plan. In any event, the Plan shall terminate no later than on
the day before the tenth anniversary of the Adoption Date. The Plan may be
terminated by the Board on any earlier date pursuant to Section 15(b). This Plan
will not in any way affect outstanding awards that were issued under the Prior
Equity Compensation Plans or other Company equity compensation plans.
(b)Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. No Awards shall be granted under the Plan
after the Plan’s termination. An amendment of the Plan shall be subject to the
approval of the Company’s shareholders only to the extent required by applicable
laws, regulations or rules. In addition, no such amendment or termination shall
be made which would impair the rights of any Participant, without such
Participant’s written consent, under any then-outstanding Award, provided that
no such Participant consent shall be required with respect to any amendment or
alteration if the Committee determines in its sole discretion that such
amendment or alteration either (i) is required or advisable in order for the
Company, the Plan or the Award to satisfy or conform to any law or regulation or
to meet the requirements of any accounting standard, or (ii) is not reasonably
likely to significantly diminish the benefits provided under such Award, or that
any such diminishment has been adequately compensated. In the event of any
conflict in terms between the Plan and any Award Agreement, the terms of the
Plan shall prevail and govern.
SECTION 16.
EXECUTION.

To record the adoption of this Plan by the Board, the Company has caused its
duly authorized Officer to execute this Plan on behalf of the Company.


LIFEVANTAGE CORPORATION
/s/ Darren Jensen    
By: Darren Jensen
Title: President and CEO



